Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This corrected notice of is issued in consideration of applicant filed IDS dated 2/18/2021. The IDS filed has been considered and notice of allowance is issued for the same reason as stated in notice of allowance dated 2/4/2021, which is reproduced below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Biju Chandran on 1/29/21.
Corresponding support for amended claims are found in paragraphs 96-104 of original filed specification.
Please replace all claims as of the following:

29. (Currently Amended) A method comprising: 
capturing a plurality of digital color images of a reagent dipstick over a time period using a camera, the reagent dipstick including a color calibration bar 
capturing a digital color image of a color chart using the camera, the color chart including a plurality of colors associated with concentration levels of analytes in the biological sample;
color correcting, using a processor, the captured plurality of digital color images of the reagent test pads to a lighting condition of the digital color image of the color chart based at least on the color calibration bar;
determining, using the processor, a gradient of color change over time of the first reagent test pad from the received plurality of color images of the reagent dipstick;
computing, using the processor, an expected gradient of color change over time for at least one test pad of the plurality of test pads from the captured digital image of the color chart; and
determining, using the processor, the concentration of the first analyte in the biological sample by comparing the determined gradient of color change of the first reagent test pad with the computed expected gradient of color change for the at least one test pad.

30. (Currently Amended) The method of claim 29, 

31. (Currently Amended) The method of claim 29, 
the image of the color chart is captured under a first lighting condition; 
the plurality of images of the reagent dipstick are captured under a second lighting condition different from the first lighting condition; and 
the method further comprises: 
color correcting the colors of the reagent dipstick from the second lighting condition to the first lighting condition using an image of the color calibration bar in the plurality of images of the reagent dipstick prior to determining the concentration of the first analyte.

32. (Previously Presented) The method of claim 29, wherein 
prior to determining the concentration of the first analyte, determining color values for each test pad of the plurality of reagent test pads; and 
determining color values for the plurality of colors in the color chart.

33. (Currently Amended) The method of claim 29, wherein the camera is a camera of a head mounted display device.

34-36. (Cancelled)

37. (Currently Amended) A method comprising: 
capturing a plurality of images of a test paddle over a time period using a camera, the test paddle including a color calibration bar and a plurality of reagent test pads exposed to a biological sample;
color correcting, using a processor, the plurality of images of the plurality of reagent test pads to a lighting condition of a color image of a color chart based at least on the color calibration bar;
determining, using the processor, color values for each of the plurality of color corrected reagent test pads in each image of the plurality of images;
determining, using the processor, a gradient of color change over time of each test pad of the plurality of reagent test pads based on the determined color values; -4-Application No.: 16/219,934 Attorney Docket No.: 15033.0035-01000 
receiving, via the processor, color calibration data associated with the test paddle, wherein the color calibration data associates an expected gradient of color change over time of each test pad with concentration levels of an analyte in the biological sample; and
, using the processor, concentration levels of analytes in the biological sample based at least on the determined gradient of color change for each test pad and the received color calibration data.

38. (Previously Presented) The method of claim 37, wherein determining the concentration levels of analytes is based on a color match for each test pad of the plurality of reagent test pads.

39. (Cancelled)

40. (Currently Amended) The method of claim 37, wherein the camera is a camera of a head mounted display device.

41-46. (Cancelled)

47. (Previously Presented) The method of claim 29, wherein the color chart includes a second color calibration bar, and the captured digital image of the color chart includes a digital image of the second color calibration bar.

48. (Cancelled) 

49. (Cancelled)

50. (Currently Amended) The method of claim 29, wherein the processor is part of a head mounted display device.

51. (Currently Amended) The method of claim 40, wherein the processor is a processor of the head mounted display device.

Allowable Subject Matter
Claims 29-33, 37, 38, 40, 47, 50 and 51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 29 and dependent claims thereof, none of cited prior arts disclose as a whole: color correcting, using a processor, the captured plurality of digital color images of the reagent test pads to a lighting condition of the digital color image of the color chart based at least on the color calibration bar; determining, using the processor, a gradient of color change over time of the first reagent test pad from the received plurality of color images of the reagent dipstick; computing, using the processor, an expected gradient of color change over time for at least one test pad of the plurality of test pads from the received captured digital image of the color chart; and determining, using the processor, the concentration of the first analyte in the biological sample by comparing the determined gradient of color change of the first reagent test pad with the computed expected gradient of color change for the at least one test pad.
claim 37 and dependent claims thereof, none of cited prior arts disclose as a whole: color correcting, using a processor, the plurality of images of the plurality of reagent test pads to a lighting condition of a color image of a color chart based at least on the color calibration bar; determining, using the processor, color values for each of the plurality of color corrected reagent test pads in each image of the plurality of images; determining, using the processor, a gradient of color change over time of each test pad of the plurality of reagent test pads based on the determined color values; receiving, via the processor, color calibration data associated with the test paddle based at least on the color chart, wherein the color calibration data associates an expected gradient of color change over time of each test pad with concentration levels of an analyte in the biological sample; and determining, using the processor, concentration levels of analytes in the biological sample based at least on the determined gradient of color change for each test pad and the received color calibration data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEIJIE SHEN/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694